            Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT        DEC 3 0 2019
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION          JAMES W. McCORMACK, CLERK
                                                           Sy:                 DEPCLE  :J:i9t
CHINNETTIA REECE, Individually and on                                                  PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                    No. 4:19-cv-   q40 - JM
L & R DISTRIBUTORS, INC.                                                            DEFENDANT


                    ORIGINAL COMPLAINT-COLLECTIVE ACTION


      COMES NOW Plaintiff Chinnettia Reece, individually and on behalf of all others

similarly situated, by and through her attorneys Blake Hoyt and Josh Sanford of the

Sanford Law Firm, PLLC, and for her Original Complaint-Collective Action

("Complaint"), she states and alleges as follows:

                                  I.       INTRODUCTION

       1.       Plaintiff Chinnettia Reece ("Plaintiff'), individually and on behalf of all

others similarly situated, brings this action against Defendant L & R Distributors, Inc.

("Defendant"), for violations of the overtime requirements of the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark.

Code Ann. § 11-4-201, et seq. ("AMWA").

      2.        Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, costs and a reasonable attorney's fee, within the

applicable statutory limitations period as a result of Defendant's failure to pay proper

overtime compensation under the FLSA and the AMWA.
                                                       This case assigned to District Judge    M00At
                                                          and to Magistrate Judge -~J..o....,L..p~e---- - - - -
                                             Page 1 of12
                           Chlnnettla Reece, et al., v. L&R Distributors, Inc.
                                  U.S.D.C. (E.D. Ark.) 4:1Skv-_
                               Ortglnal Complaint-Collective Action
            Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 2 of 12



       3.       The time period relevant to this Complaint begins three years immediately

preceding the filing of this Complaint and continues until such time as judgment is

entered.

       4.       The nature of the violation herein is a "regular rate violation" in that

Defendant paid a series of expected, repeating bonus payments, but Defendant did not

include the bonus amounts in the calculation of the regular, hourly rate for the purposes

of calculating proper overtime payments to Plaintiff and the collective members.

                             II.       JURISDICTION AND VENUE

       5.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       6.       Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs AMWA

claims pursuant to 28 U.S.C. § 1367(a).

       7.       Defendant conducts business within the State of Arkansas, operating a

distribution facility in Pine Bluff.

       8.       Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

       9.       Plaintiff was employed by Defendant at its distribution facility in Pine Bluff.

Therefore, the acts alleged in this Complaint had their principal effect within the Central


                                              Page 2 of 12
                            Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                   U.S.D.C. (E.D. Ark.) 4:19-cv-_
                                Original Complaint-Collective Action
        Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 3 of 12



Division of the Eastern District of Arkansas, and venue is proper in this Court pursuant

to 28 U.S.C. § 1391.

                                        Ill.     PARTIES

       10.    Plaintiff is an individual and resident of Jefferson County.

       11.    At all times relevant to the allegations in this Complaint, Plaintiff was an

hourly-paid employee at Defendant's facility in Pine Bluff.

       12.    At all times material herein, Plaintiff and those similarly situated to Plaintiff

have been entitled to the rights, protections, and benefits provided under the FLSA and

theAMWA.

       13.    Upon information and belief, Defendant is not registered with the Arkansas

Secretary of State.

       14.    Upon information and belief, Defendant's principal place of business is 88

35th Street, Building 4, 5th Floor, Suite D, Brooklyn, NY 11232.

       15.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced

for commerce by any person, such as cooking utensils and equipment, office supplies,

and food products.

       16.    Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 {exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.


                                            Page 3 of 12
                          Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                 U.S.D.C. (E.D. Ark.) 4:19-cv-_
                              Original Complaint-Collective Action
         Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 4 of 12



       17.    Within the three years preceding the filing of this Complaint, Defendant

has continuously employed at least four employees.

                             IV.           FACTUAL ALLEGATIONS

       18.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint, as if fully set forth herein.

       19.    Plaintiff was employed as an hourly-paid "Picker" from September of 2014

until December of 2019.

       20.    Pickers are responsible for filling orders for Defendant's customers.

       21.    Until January of 2019, Pickers were eligible for regular and repeating

bonuses based on performance.

       22.    The bonuses were merit-based and were nondiscretionary.

       23.    These bonuses were a form of compensation to Plaintiff and similarly

situated employees.

       24.     Plaintiff and similarly situated employees regularly earned and received

these non-discretionary bonuses.

       25.     Plaintiff and similarly situated employees worked more than forty hours in

at least one week during the time period relevant to this Complaint.

       26.     During weeks in which Plaintiff and similarly situated employees worked

over forty (40) hours, Defendant paid an improper overtime rate because Defendant

determined the regular rate of pay solely based on employees' hourly rate, without

including the value of the earned semi-annual bonuses.

       27.    Section 778.208 of Title 29 of the Code of Federal Regulations requires

that all forms of compensation, such as nondiscretionary bonuses, "must be totaled in
                                             Page4of12
                           Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                  U.S.D.C. (E.D. Ark.) 4:19-cv-_
                               Original Complaint-Collective Action
          Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 5 of 12



with other earnings to determine the regular rate on which overtime pay must be

based."

       28.    Therefore, Defendant violated the FLSA by not including all forms of

compensation, such as the bonus, in the regular rate when calculating Plaintiff's and

similarly situated employees' overtime pay.

       29.     Defendant knew or showed reckless disregard for whether its actions

violated the FLSA

                      V.      COLLECTIVE ACTION ALLEGATIONS

       30.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       31.     Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       32.     Plaintiff brings this FLSA claim on behalf of all other hourly-paid

employees who were employed by Defendant and received a nondiscretionary bonus at

any time within the applicable statute of limitations period, who were classified by

Defendant as non-exempt from the overtime requirements of the FLSA, and who are

entitled to payment of the following types of damages:

       A.      Payment of a lawful overtime premium for all hours worked for Defendant

in excess of forty (40) hours in a workweek; and

       B.      Liquidated damages; and

       C.      Attorney's fees and costs.




                                             Page Sof 12
                           Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                  U.S.D.C. (E.D. Ark.) 4:19-cv-_
                               Original Complaint-Collective Action
            Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 6 of 12



       33.      The relevant time period dates back three (3) years from the date on

which Plaintiffs Original Complaint-Collective Action was filed and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

       34.      The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

       A.       They were classified by Defendant as non-exempt from the overtime

requirements of the FLSA;

       B.       They were paid hourly rates;

       C.       They were eligible for and received a nondiscretionary bonus;

       D.       They were subject to Defendant's common policy of improperly calculating

overtime pay for hours worked over forty (40) per week.

       35.      Plaintiff is unable to state the exact number of the potential members of

the FLSA Collective but believes that the group exceeds fifty (50) persons.

       36.      Defendant can readily identify the members of the Section 16(b)

Collective. The names, physical addresses, electronic mailing addresses and phone

numbers of the FLSA collective action Plaintiff are available from Defendant, and a

Court-approved Notice should be provided to the FLSA collective action Plaintiff via first

class mail, email and text message to their last known physical and electronic mailing

addresses and cell phone numbers as soon as possible, together with other documents

and information descriptive of Plaintiffs FLSA claim.




                                             Page& of 12
                           Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                  U.S.D.C. (E.D. Ark.) 4:19-cv-_
                               Original Complaint-Collective Action
         Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 7 of 12



                              VI.   FIRST CAUSE OF ACTION
                          (Individual Claim for Violation of FLSA)

       37.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       38.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week.

       39.     Defendant     classified     Plaintiff    as    non-exempt        from   the   overtime

requirements of the FLSA.

       40.     Defendant violated 29 U.S.C. § 207 by not paying Plaintiff a proper

overtime rate of compensation for all hours worked in excess of forty (40) per

workweek.

       41.     Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including all forms of compensation, including nondiscretionary

bonuses, for Plaintiff in her regular rate when calculating her overtime pay.

       42.     Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       43.     By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages,

and costs, including reasonable attorney's fees as provided by the FLSA.

       44.     Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                             Page7 of12
                           Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                  U.S.D.C. (E.D. Ark.) 4:19-cv-_
                               Original Complaint-Collective Action
             Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 8 of 12



                             VII.     SECOND CAUSE OF ACTION
                           (Individual Claim for Violation of AMWA)

           45.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

           46.    At all relevant times, Plaintiff has been entitled to the rights, protection,

and benefits provided by the AMWA.

           4 7.   At all relevant times, Plaintiff has been an "employee" of Defendant, as

defined by Ark. Code Ann.§ 11-4-203(3).

           48.    At all relevant times, Defendant was an "employer" of Plaintiff as defined

by Ark. Code Ann.§ 11-4-203(4).

           49.    Defendant failed to pay Plaintiff a proper overtime premium for all hours

worked over forty (40) per week.

           50.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

           51.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages and costs, including reasonable

attorney's fees provided by the AMWA for all violations which occurred beginning at

least three (3) years preceding the filing of this Complaint, plus periods of equitable

tolling.

           52.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the AMWA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount



                                               Pages of12
                             Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                    U.S.D.C. (E.D. Ark.) 4:19-cv-_
                                 Original Complaint-Collective Action
         Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 9 of 12



equal to the amount of unpaid overtime premium pay described above pursuant to Ark.

Code Ann.§ 11-4-218.

       53.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, she is entitled to an award of

prejudgment interest at the applicable legal rate.

                            VIII. THIRD CAUSE OF ACTION
                   (Collective Action Claim for Violation of the FLSA)

       54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Original Complaint as if fully set forth in this section.

       55.     Plaintiff brings this collective action, on behalf of herself and all hourly-paid

employees who received bonuses and were employed by Defendant, to recover

monetary damages owed by Defendant to Plaintiff and members of the putative

collective for overtime compensation for all the hours she and they worked in excess of

forty (40) each week.

       56.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week.

       57.     Defendant classified Plaintiff and similarly situated employees as

nonexempt from the overtime requirements of the FLSA.

       58.     Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including all forms of compensation, such as nondiscretionary

bonuses, given to Plaintiff and those similarly situated in their regular rate when

calculating their overtime pay.

                                             Page9 of 12
                           Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                  U.S.D.C. (E.D. Ark.) 4:19-cv-_
                               Original Complaint-Collective Action
        Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 10 of 12



       59.    In the past three years, Defendant has employed more than fifty (50)

hourly-paid employees who were eligible for and received bonuses.

       60.    Upon information and belief, Plaintiff and all or almost all hourly-paid

employees who were eligible for and received bonuses regularly worked more than forty

(40) hours in a week.

       61.    Defendant failed to pay these workers at the proper overtime rate.

       62.    Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the opt-in collective may be properly defined as:

       All hourly employees within the past three years, to whom Defendant
       gave a nondiscretionary bonus, and who worked more than forty
       hours in a week during which the regular rate was affected by the
       bonus.

       63.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       64.    By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney's fees as provided by the FLSA.

       65.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided for by the FLSA,

Plaintiff and all those similarly situated are entitled to an award of prejudgment interest

at the applicable legal rate.




                                           Page 10 of 12
                          Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                 U.S.D.C. (E.D. Ark.) 4:19-cv-_
                              Original Complaint-Collective Action
        Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 11 of 12



                                   IX.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Chinnettia Reece, individually and

on behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and the members of the putative class and all monies paid

to them;

       B.     A declaratory judgment that Defendant's practices violate the FLSA and

the AMWA and their attendant regulations;

       C.     Judgment for damages for all unpaid overtime compensation under the

FLSA and the AMWA and their attendant regulations;

       D.     Judgment for liquidated damages pursuant to the FLSA and the AMWA

and their attendant regulations in an amount equal to all unpaid overtime compensation

owed to Plaintiff during the applicable statutory period;

       E.     An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney's fees and all costs connected with this action; and

       Such other and further relief as this Court may deem necessary, just and proper.




                                           Page 11 of 12
                          Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                 U.S.D.C. (E.D. Ark.) 4:19-cv-_
                              Original Complaint-Collective Action
                Case 4:19-cv-00940-JM Document 1 Filed 12/30/19 Page 12 of 12
•   I   '   •




                                                            Respectfully submitted,

                                                           CHINNETTIA REECE, Individually
                                                           and on Behalf of All Others
                                                           Similarly Situated, PLAINTIFF

                                                           SANFORD LAW FIRM, PLLC
                                                           One Financial Center
                                                           650 S. Shackleford, Suite 411
                                                           Little Rock, Arkansas 72211
                                                           Telephone: (501) 221-0088
                                                           Facsimile: (888) 787-2040




                                                           Ark. Bar No. 2014252
                                                           blake@sanfordlawfirm.com




                                                               . ar No. 2001037
                                                            josh@sanfordlawfirm.com




                                               Page 12 of12
                              Chinnettia Reece, et al., v. L&R Distributors, Inc.
                                     U.S.D.C. (E.D. Ark.) 4:19-cv-_
                                  Original Complaint-Collective Action
